Case 5:19-cv-02070-AB-KK Document 12 Filed 04/15/20 Page 1 of 1 Page ID #:82




1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7
                           CENTRAL DISTRICT OF CALIFORNIA
8
9
10       JUAN MONDRAGON,                            Case No. EDCV 19-2070-AB (KK)
11                               Petitioner,
12                         v.                       ORDER ACCEPTING FINDINGS
                                                    AND RECOMMENDATION OF
13       CHAD WOLF, et al., 1                       UNITED STATES MAGISTRATE
                                                    JUDGE
14                               Respondent.
15
16
17           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ of
18   Habeas Corpus, the records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. No objections have been filed. The Court accepts
20   the findings and recommendation of the Magistrate Judge.
21           IT IS THEREFORE ORDERED that (1) Respondents’ Motion to Dismiss is
22   granted; and (2) Judgment shall be entered dismissing this action without prejudice.
23
24   Dated: April 15, 2020
25                                             HONORABLE ANDRÉ BIROTTE, JR.
                                               United States District Judge
26
27
28   1The Court substitutes Chad Wolf, Acting Secretary of the Department of Homeland
     Security as Respondent in this action. Fed. R. Civ. P. 25(d).
